 Case: 1:18-cv-00186-HEA Doc. #: 48 Filed: 08/20/21 Page: 1 of 5 PageID #: 256




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

AARON KEITH BLATNER,                      )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 1:18CV186 HEA
                                          )
CHARLES OCHS, et al.,                     )
                                          )
            Defendants.                   )


                         OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion to Dismiss, [Doc. No.

46]. Plaintiff has not responded to the Motion. For the reasons set forth below, the

Motion is granted.

      On July 25, 2018, Plaintiff filed his original Complaint listing his address as

Northeastern Correctional Facility, 13698 Airport Rd., Bowling Green, MO 63334.

On September 20, 2018, Plaintiff filed a Notice of Change of Address indicating

his new address was Tipton Correctional Center, 619 N. Osage, Tipton, MO

65081. On February 8, 2019, the U.S. Postal Service returned this Court’s

correspondence addressed to Tipton Correctional Center, 619 N. Osage, Tipton,

MO 65081, as Plaintiff no longer resided at said address. On February 25, 2019,

Plaintiff filed a Motion for Appointment of Counsel. In his Motion, Plaintiff
 Case: 1:18-cv-00186-HEA Doc. #: 48 Filed: 08/20/21 Page: 2 of 5 PageID #: 257




specifically referenced his current address as being the Farmington Correctional

Center, 1012 W. Columbia St., Farmington, MO 63640. Plaintiff failed to advise

the Court or counsel for Defendants of this address previous to filing of the

Motion.

      On August 25, 2019, Plaintiff filed a Notice of Change of Address with the

Court indicating that his address was 1321 Trap Rock Rd., Ironton, MO 63650. On

September 26, 2019, Plaintiff filed his Motion for Extension. Plaintiff indicated

that his current address was 1430 Doubet Rd., Farmington, MO 63640.

      Defendant advises the Court that on March 6, 2020, counsel for Defendants

caused Notice of Deposition to be served on Plaintiff at both the Trap Rock Road

and Doubet Road addresses notifying him of his deposition to be taken on March

24, 2020.

      On March 13, 2020, the U.S. Postal Service returned correspondence sent by

the Court to Plaintiff addressed to 1430 Doubet Rd., Farmington, MO 63640 as

Plaintiff no longer resided there.

      Defendant further advises the Court that on March 24, 2020, Plaintiff failed

to appear for his deposition. Plaintiff failed to contact counsel for Defendants at

any time prior to or immediately after said deposition to offer any explanation for

his failure to appear for his deposition.




                                            2
 Case: 1:18-cv-00186-HEA Doc. #: 48 Filed: 08/20/21 Page: 3 of 5 PageID #: 258




      Plaintiff has not filed with the Court any further Notices of Change of

Address or other correspondence with a current, valid address.

      Defendant has notified the court of the following: On June 17, 2020,

Plaintiff contacted counsel for Defendants by telephone to “find out what was

going on with his case.” When asked by counsel for Defendants, Plaintiff

confirmed that his address was still 1321 Trap Rock Rd., Ironton, MO 63650 and

that “it has been for the last 10 years.” When asked when he was available for

deposition Plaintiff stated, “any time.”

      On September 25, 2020, the Court served by the U.S. Postal Service a copy

of Defendants’ Motion for Leave to Amend the Court’s Case Management Order

at the address on file with the Court, 1430 Doubet Rd, Farmington, MO 63640. On

October 7, 2020, the U.S. Postal Service returned the Court’s above-referenced

correspondence indicating Plaintiff no longer resided at the indicated address. On

September 28, 2020, the Court served by the U.S. Postal Service a copy of the

Court’s Amended Case Management Order of September 25, 2020, at the Doubet

Rd. address on file with the Court. On October 6, 2020, the U.S. Postal Service

returned the Court’s above-referenced correspondence indicating Plaintiff no

longer resided at the indicated address.

      On October 7, 2020, counsel for Defendants caused Notice of Deposition to

be served on Plaintiff again at both the Trap Rock Road and Doubet Road


                                           3
 Case: 1:18-cv-00186-HEA Doc. #: 48 Filed: 08/20/21 Page: 4 of 5 PageID #: 259




addresses for his deposition on October 23, 2020. On October 23, 2020, Plaintiff

failed to appear for said October 23, 2020 deposition. Plaintiff failed to contact

counsel for Defendants at any point prior to or after his deposition of October 23,

2020, to notify said counsel of his intention not to attend the deposition or explain

his failure to attend. Plaintiff has twice failed, without excuse, to produce himself

for deposition though being duly noticed to do so.

      Plaintiff has consistently violated Rule 30 Fed.R.Civ.P. by refusing to

appear for his deposition and violated E.D.Mo. L.R. 2.06(B) by failing to file with

the Court notice of his current contact information.

      Rule 41(b) of the Federal Rules of Civil Procedure Provides:

      If the plaintiff fails to prosecute or to comply with these rules or a court
      order, a defendant may move to dismiss the action or any claim against it.
      Unless the dismissal order states otherwise, a dismissal under this
      subdivision (b) and any dismissal not under this rule--except one for lack of
      jurisdiction, improper venue, or failure to join a party under Rule 19--
      operates as an adjudication on the merits.

Fed. R. Civ. P. 41. Plaintiff has failed to prosecute this action by failing to notify

the Court of his actual address and by failing to appear for his properly noticed

depositions.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, [Doc.

No. 46], is granted.

      IT IS FURTHER ORDERED that this matter is dismissed.
                                           4
Case: 1:18-cv-00186-HEA Doc. #: 48 Filed: 08/20/21 Page: 5 of 5 PageID #: 260




    An Order of Dismissal is entered this same date.

    Dated this 20th day of August 2021.




                             ________________________________
                               HENRY EDWARD AUTREY
                             UNITED STATES DISTRICT JUDGE




                                      5
